J-A01010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    OMAR MORGAN                                :
                                               :
                       Appellant               :   No. 552 MDA 2021

          Appeal from the Judgment of Sentence Entered April 21, 2021
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0002543-2019


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY LAZARUS, J.:                              FILED MARCH 07, 2022

        Omar Morgan appeals from the judgment of sentence, entered in the

Court of Common Pleas of Luzerne County, following his nolo contendere plea

to one count each of possession of firearm prohibited,1 receiving stolen

property,2 possession of controlled substance,3 and two counts of simple

assault.4 Additionally, Morgan’s counsel, Matthew Kelly, Esquire, has filed an

application to withdraw as counsel and an accompanying Anders5 brief. Upon

____________________________________________


1   18 Pa.C.S.A. § 6105(a)(1).

2   18 Pa.C.S.A. § 3925(a).

3   35 P.S. § 780-113(a)(16).

4   18 Pa.C.S.A. § 2701(a)(3).

5 Anders v. California, 368 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981); Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009).
J-A01010-22



review, we grant Attorney Kelly’s application to withdraw and affirm Morgan’s

judgment of sentence.

       At the plea and sentencing hearing, Morgan stipulated to the

Commonwealth’s factual summary:

       On Tuesday, February 12[], 2019, Plymouth Borough Police
       Department [officers] were dispatched to an area on Vine Street
       in Plymouth Borough. They were subsequently dispatched to an
       area on Blair Street where they effectuated a traffic stop of a
       Burgit’s Taxi vehicle.

       In the vehicle, [Morgan] was in the passenger seat. He was
       identified as [the subject] . . . of the dispatch. [Morgan] became
       disorderly. Ultimately, the officers took [Morgan] to the ground
       and effectuated an arrest.

       When the[ officers] lifted [Morgan] from the ground they
       recovered a Smith & Wesson handgun that was stolen property
       belonging to Tina Butromovich. A search [of Morgan] incident to
       arrest also revealed additional drugs and drug paraphernalia,
       including marijuana and crack cocaine.

N.T. Plea and Sentencing Hearing, 4/21/21, at 5-6.

       Morgan was arrested and charged, inter alia,6 with the above-mentioned

crimes. On August 13, 2019, Morgan filed a motion in which he sought to

suppress all evidence seized during his encounter with the police officers as

____________________________________________


6 In relation to this incident, Morgan was also charged with one count of each
of possession of firearm with manufacturer number altered, see 18 Pa.C.S.A.
§ 6110.2, carrying firearm without a license, id. at § 6106(a)(1), disarming
law enforcement officer, id. at § 5104.1(a)(1), institutional vandalism, id. at
§ 3307(a)(3), identity theft, id. at § 4120(a), resisting arrest, id. at § 5104,
false identification to law enforcement authorities, id. at § 4914(a), public
drunkenness, id. at § 5505, disorderly conduct, id. at § 5503(a)(1),
possession of a controlled substance, 35 P.S. § 780-113(a)(16), possession
of drug paraphernalia, id. at (a)(32), possession of marijuana, id. at (a)(31),
and six counts of access device fraud, 18 Pa.C.S.A. § 4106(a)(3).

                                           -2-
J-A01010-22



fruit of the poisonous tree. After a hearing held on November 12, 2019, the

trial court granted, in part, and denied, in part, Morgan’s motion.7

       Subsequently, on April 4, 2021, Morgan entered into a negotiated plea

agreement with the Commonwealth, wherein Morgan agreed to plead nolo

contendere     to   the   above-described        offenses   and,   in   exchange,   the

Commonwealth agreed to withdraw the remaining offenses described in

footnote 6, supra. Additionally, the parties agreed to an aggregate sentence

of 24 to 48 months imprisonment. On the same date, the trial court conducted

a plea and sentencing hearing, at which it accepted Morgan’s plea, and

immediately sentenced him in accordance with the plea agreement to an

aggregate period of 24 to 48 months imprisonment. The trial court credited

Morgan with 800 days of time served. Additionally, the trial court sentenced

Morgan to pay the costs of prosecution, as well as restitution in the amount

of $4,266.31. Morgan did not file a post-sentence motion.

       Morgan filed a timely notice of appeal, and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. Additionally,

Morgan’s counsel has filed, with this Court, an application to withdraw as

counsel and an accompanying Anders brief. Morgan filed a pro se response

to counsel’s Anders brief.

____________________________________________


7 In particular, the trial court determined the evidence seized from Morgan’s
person, incident to arrest, was lawfully seized. However, the trial court
determined that the police illegally seized evidence from the taxi without a
warrant. See Findings of Fact and Conclusions of Law, 11/15/19, at 6-7
(unpaginated).

                                           -3-
J-A01010-22



      When counsel files an Anders brief, and appellant files a pro se or

counseled response, this Court will first determine whether counsel has

complied with the dictates of Anders. See Commonwealth v. Bennett, 124

A.3d 327, 333 (Pa. Super. 2015) (outlining proper procedure where counsel

files Anders brief and appellant files pro se response).       If counsel has

complied with the dictates of Anders and Santiago, we will address the

issues raised in the Anders brief and conduct our independent examination

of the record as to those issues. See id. Finally, if we determine those issues

to be without merit, we next examine the appellant’s pro se allegations. See

id. As to appellant’s pro se allegations, when an advocate’s brief has been

filed, “[this] Court is limited to examining only those issues raised and

developed in the brief[; we] do not act as, and are forbidden from acting as,

appellant’s counsel.” Id.

      Pursuant to Anders, when counsel believes that an appeal is frivolous

and wishes to withdraw from representation, he or she must

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous, (2) file a brief referring to any issues in the
      record of arguable merit, and (3) furnish a copy of the brief to
      [the] defendant and advise him of his or right to retain new
      counsel or to raise any additional points that he deems worthy of
      the court’s attention. The determination of whether the appeal is
      frivolous remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2011) (citation

omitted).



                                     -4-
J-A01010-22



      Additionally, our Supreme Court has explained that a proper Anders

brief must

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Instantly, our review of the Anders brief and the application to withdraw

confirms that Attorney Kelly has substantially complied with each of the

technical requirements of Anders and Santiago. See Commonwealth v.

Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007) (stating counsel must

substantially comply with requirements of Anders). Attorney Kelly indicates

that he has made a conscientious examination of the record and determined

that an appeal would be frivolous. See Anders Brief, at 7. The record further

reflects that Attorney Kelly has furnished a copy of the Anders brief to

Morgan, and advised Morgan of his right to retain new counsel or proceed pro

se, or raise any additional points that he deems worthy of this Court’s

attention.   Additionally, the Anders brief substantially complies with the

requirements of Santiago. As Attorney Kelly has complied with all of the

requirements for withdrawing from representation, we will examine the record




                                     -5-
J-A01010-22


and make an independent determination of whether Morgan’s appeal is, in

fact, wholly frivolous.

      In the Anders brief, Attorney Kelly presents the following issue for our

review: “Whether the trial court abused its discretion in sentencing [Morgan?]”

Anders Brief, at 1.

      Morgan claims that the trial court abused its discretion in sentencing

him. Id. at 7. In particular, Morgan asserts that his aggregate sentence of

24 to 48 months is manifestly excessive. Id. at 7-8.

      Morgan’s claim challenges the discretionary aspects of his sentence,

from which there is no absolute right to appeal. See Commonwealth v.

Sunealitis, 153 A.3d 414, 420 (Pa. Super. 2016). Rather, when an appellant

challenges the discretionary aspects of his sentence, we must consider his

brief on this issue as a petition for permission to appeal. Commonwealth v.

Yanoff, 690 A.2d 260, 267 (Pa. Super. 1997); see also Commonwealth v.

Tuladziecki, 522 A.2d 17, 18 (Pa. 1987). Prior to reaching the merits of a

discretionary sentencing issue,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, [see] Pa.R.A.P. 2119(f); and (4) whether there
      is a substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, [see] 42 Pa.C.S.A. §
      9781(b)




                                     -6-
J-A01010-22


Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (quotation

marks and some citations omitted).

      Here, Morgan filed a timely notice of appeal. However, as Attorney Kelly

notes in the Anders brief, Morgan did not raise his sentencing claim in a post-

sentence motion or as a timely objection at sentencing. See Anders Brief, at

7-8. Accordingly, Morgan’s claim has not been preserved for our review. See

Moury, supra.

      Moreover, as the trial court highlighted in its opinion, Morgan entered

into a sentencing agreement, whereby he would plead nolo contendere and,

in exchange, the Commonwealth would agree to an aggregate sentence of 24

to 48 months’ imprisonment.       See Trial Court Opinion, 7/1/21, at 4-5

(unpaginated). The trial court then sentenced Morgan in accordance with the

agreement. See id.; see also Commonwealth v. Brown, 982 A.2d 1017,

1019 (Pa. Super. 2009) (where defendant enters negotiated plea agreement

as to sentencing, defendant may not seek discretionary appeal related to

agreed-upon terms). Accordingly, Morgan’s claim is not reviewable on appeal.

      We now turn to Morgan’s issues, raised in his pro se response. In his

response, Morgan claims that he was “kind of manipulated into a plea deal”

and that he wishes to raise ineffective assistance of counsel claims, “among a

couple [of] other things.”   See Pro Se Response to Anders Brief, at 1-2

(unpaginated).




                                     -7-
J-A01010-22


       Morgan’s entire pro se response is two pages in length. He does not

advance any additional argument, nor does he cite to relevant legal authority.

See id. Accordingly, we conclude that Morgan has waived these claims. See

Bennett, supra; see also Commonwealth v. Rivera, 685 A.2d 1011, 1013

(Pa. Super. 1996) (this Court does not review wholly inadequate brief that

fails to comply with guidelines in Pa.R.A.P. 2111(a)); Pa.R.A.P. 2119(a)

(argument section shall include “such discussion and citation of authorities as

are deemed pertinent.”). Additionally, our independent review of the record

reveals no other non-frivolous issues.8

       Judgment of sentence affirmed. Application to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2022




____________________________________________


8 We note that this Court has previously determined that where appellate
counsel has filed an Anders brief, and the appellant files a pro se response,
our independent review of the record is limited to those claims raised in the
Anders brief. See Bennett, supra.

                                           -8-